Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DFETAILED ACTION
This Office Action is in response to Application Ser. No. 16/733,096 filed 01/02/2020. Claims 1-20 are currently pending in this application, and all the claims are under full consideration. 
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Chinese Patent Application Serial No. 201920789420.0 filed 05/28/2019. A certified copy of the priority document has been filed and is made of record. 
Drawings
The drawings filed on 01/02/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 15-16, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (U.S. PG Publication 2017/0110725)
Regarding Claim 1 Sakamoto discloses a battery comprising an electrode assembly comprising a first electrode sheet 4, a first tab 32 electrically connected to the first electrode sheet 4; a second electrode sheet 5; and a second tab 33 electrically connected to the second electrode sheet 5, and an adhesive layer 34, considered equivalent to the protective layer, covering at least partial surface of the first tab 32 and at least partial surface of the second tab 33 (Sakamoto Fig. 1A, 1B, 2A, 2B, paragraph 0014). Instant specification also recognizes the claimed protective layer to be an adhesive layer (Instant Specification paragraph 0040). 


    PNG
    media_image1.png
    469
    914
    media_image1.png
    Greyscale

Sakamoto Fig. 2A and 2B

Regarding Claim 7 Sakamoto discloses the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets (Sakamoto Fig. 2A, 2B). 
Regarding Claim 15 and 16 
Regarding Claim 20 Sakamoto discloses an electronic device (Sakamoto Title, paragraph 0013) that employs the disclosed battery (Sakamoto paragraph 0016). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 4-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538)
The discussion of Sakamoto as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 2 Sakamoto discloses a battery where the battery comprises a first tab 32 and second tab 33 electrically connected to the electrode assembly (Sakamoto Fig. 2A, 2B, paragraph 0014), wherein the first tab 33 comprises a first protruding part  protruding from the first electrode sheet 4 a first extension part, electrically connected to the first protruding part; and a first connecting part, electrically connecting the first protruding part to the first extension part, wherein the first protruding part is located between the first electrode sheet 4 and the first extension part, the second tab 33 comprises: a second protruding part, protruding from the second electrode sheet 5; a second extension part, electrically connected to the second protruding part; and a second connecting part, electrically connecting the second protruding part to the second extension part, wherein the second protruding part is located between the second electrode sheet 5 and the second extension part (Sakamoto annotated Fig. 2A below). 
Sakamoto discloses an adhesive layer 34 on the first tab 31 and an adhesive layer on the second tab 32 (Sakamoto Fig. 1A, 1B, 2A, 2B), the adhesive layer is considered equivalent to the protective layer on the first tab 31, and a protective layer on the second tab 31. 

    PNG
    media_image2.png
    413
    844
    media_image2.png
    Greyscale

Sakamoto Fig. 2A

Sakamoto, however, is silent about the protective layer comprises a first section, covering at least partial surface of the first connecting part of the first tab; a connecting section; and a second section, covering at least partial surface of the second connecting part of the second tab, the first section, the connecting section and the second section being connected in sequence in a length direction of the protective layer; i.e. the same protective layer covering parts of the two tabs.  Yamazaki discloses a battery, a battery case and tabs connect to the battery (Yamazaki col. 1 page 38-50), and exposed parts of strip-shaped tabs 59 and 60 projecting outward from an end of a battery case 51 are covered with an insulating electrode protecting film 61 to prevent accidental contact (Yamazaki col. 62 lines 45-49), and the protecting film 61 covers portions of the two tabs 59, 60. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Sakamoto by the disclosure of Yamazaki and made the protective layer extend to both the first tab and the second tab and prevent accidental contact and subsequent discharge (Yamazaki col. 62 lines 45-49). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 4 Sakamoto discloses the first connecting part 4C is formed by welding the first protruding part and the electrode tab 32
Regarding claim 5 Sakamoto discloses adhesive film 34 for improving adhesion between the packaging material 31 and the negative electrode tub 33 is provided in a portion of the negative electrode tub 33, similarly to the positive electrode tub 32 (Sakamoto paragraph 0056); thus, the adhesive layer is a double-sided adhesive. 
 Regarding claim 6 Sakamoto discloses the first tab 31 comprises a plurality of the first protruding parts, and the second tab 32 comprises a plurality of the second protruding parts (Sakamoto Fig. 2A, 2B). 
Regarding Claim 10 and 11 Sakamoto discloses the battery comprises a plurality of the first connecting parts and a plurality of the second connecting parts (Sakamoto Fig. 2A, 2B). 

Claim 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Jiang et al. (U.S. PG Publication 2019/0165339) 

The discussion of Sakamoto as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 3 Sakamoto is silent about the protective layer comprises an extension section located at an end of the protective layer and covering at least partial lateral surface of the electrode assembly. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041). Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the 
Regarding Claim 17 Sakamoto is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet.  Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 

Claim 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view of Yamazaki et al. (U.S. Patent 6,632,538) and further in Jiang et al. (U.S. PG Publication 2019/0165339)
 
The discussion of Sakamoto and Yamazaki as applied to Claim 2 is fully incorporated here and is relied upon for the limitation of the claim is this section.
Regarding Claim 8 Sakamoto as modified by Yamazaki is silent about a second adhesive layer disposed at a position of at least selected from between a first electrode sheet and a second electrode second, on a side of a first electrode sheet and on a side of a second electrode sheet. Jiang discloses. Jiang discloses an electrode assembly and secondary battery including a cell and a protective layer, the cell includes a cell body and an electrode tab protruding from the cell body (Jiang paragraph 0005). Jiang discloses the protective layer is disposed on a lateral side of the electrode body (Jiang Fig. 1, 2, paragraph 0040, 0041) considered to be equivalent to the adhesive layer disposed on a first side of the first electrode sheet and a second electrode sheet.  Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the protective layer of Sakamoto by the teaching of Jiang and made the protective layer of Sakamoto extend beyond the tabs and cover one side of the electrode assembly for an improved protection of the battery. According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 9 Jiang is silent that the protective layer further comprise a third section connected to connecting section and covering at least partial surface of the second adhesive layer. However, such an addition of a third section of the protective layer would have been obvious to a person of ordinary skill since Jiang teaches the addition protective layers reduce the risk of leakage (Jiang paragraph 0021). According to the MPEP this is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725)

The discussion of Sakamoto as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 12 Sakamoto is silent about a third adhesive layer imposed on the first tab or the second tab. However, adding a third adhesive layer to the battery of Sakamoto would have been obvious to a person of ordinary skill in the art before the effective filing date to have added a third adhesive layer disposed between the first tab and the second tab since such as addition constitutes duplication of part. According to the MPEP mere duplication of parts has no patentable significance unless a new and unexpected results is produced (MPEP 2144.04 VI B). 

Claim 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view Zheng et al. (U.S. PG Publication 2020/0144624) 

The discussion of Sakamoto as applied to Claim 1 above is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 13 and 14 Sakamoto is silent about the battery comprising a plurality of first tabs and plurality of second tabs connected to first electrode sheet and second electrode sheet. Zheng discloses a battery having a plurality of first electrode tabs and a plurality of second electrode tabs connected to the first electrode sheet and a second electrode sheet (Zheng paragraph 0080). Therefore, it would have been obvious to a person of ordinary skill in the art before the 
Regarding Claim 18 Sakamoto is silent about the battery has a stacked electrode structure. Zheng discloses the battery has the stacked structure, and the electrode assembly comprises a plurality of the first electrode sheets and a plurality of the second electrode sheets which overlap and are alternately arranged to form a multi-layer structure (Zheng Fig. 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the wound electrode structure of Sakamoto by the teaching of Zheng and to have change its structure to the stacked structure since such a change is mere change is shape.  A change in shape or size is generally considered as being with the level of ordinary skill in the art. See MPEP 2144.04(IV).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. PG Publication U.S. 2017/0110725) in view Zheng et al. (U.S. PG Publication 2020/0144624) and further in view of Jiang et al. (U.S. PG Publication 2019/0165339)

The discussion of Sakamoto and Zheng as applied 18 is fully incorporated here and is relied upon for the rejection in this section. 
Regarding Claim 19 Sakamoto is silent about a second adhesive layer disposed at a position of at least one selected from: between two adjacent first electrode sheets, between two adjacent second electrode sheets, on a side of the first electrode sheet, and on a side of the second 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/ Examiner, Art Unit 1722                    

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722